                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                      No. 7:15-CR-104-H
                                      No. 7:19-CV-131-H

     LEXY LEONEL HERRERA-PAGOADA,                )
                                                 )
                  Petitioner,                    )
                                                 )
                  V.                             )           ORDER
                                                 )
     UNITED STATES OF AMERICA,                   )
                                                 )
                  Respondent.                    )



           For good cause being shown upon the motion of the Respondent, IT IS

     HEREBY ORDERED that the Court allows the filing of the compact disc (CD), which

     is Exhibit 1 to Respondent's Memorandum in Support of its Motion to Dismiss, to be

     filed manually.

           IT IS FURTHER ORDERED that the United States will provide an exact copy

     of the CD to opposing counsel.
                                sf?!
           SO ORDERED this _ _ day of Novem



                                      MALCOL




,!
